 

Exhibit 10.1 

 

Execution Version

 

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

This Eleventh Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 20th day of December, 2018, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Delaware (the “Parent”), The Bank of Nova Scotia, as administrative agent
(the “Administrative Agent”) and the Lenders party hereto.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent, and Lenders are
parties to that certain Credit Agreement dated as of September 18, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) (unless otherwise defined herein, all terms used herein with
their initial letter capitalized shall have the meaning given such terms in the
Credit Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain Loans
to the Borrower and provided certain other credit accommodations to Borrower;

 

The parties desire to enter into this Amendment to (i) amend the Senior Secured
Leverage Ratio Grid in the definition of Applicable Margin, (ii) extend the
Revolving Credit Maturity Date from November 10, 2020 to November 10, 2021, and
(iii) make certain other amendments and modifications, in each case upon the
terms and conditions set forth herein and in each case to be effective as of the
Eleventh Amendment Effective Date (as defined below).

 

WHEREAS, the Administrative Agent, Borrower and the Lenders have agreed to enter
into this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereto hereby agree as follows:

 

Section 1.       Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement and the schedules, annexes and the exhibits to the Credit
Agreement and the other Loan Documents are, effective as of the Eleventh
Amendment Effective Date, hereby amended in the manner provided in this Section
1.

 



1

 

 

1.1     Amendments to Section 1.02.

 

(a)       Section 1.02 of the Credit Agreement is hereby amended to amend and
restate the Senior Secured Leverage Ratio Grid in the definition of “Applicable
Margin” as follows:

 

Senior Secured Leverage Ratio Grid Senior Secured Leverage Ratio  ABR Loan
Margin   Eurodollar Loan
Margin   Revolving Credit Commitment Fee
Rate  <0.50 to 1.00   0.65%   1.65%   0.4125%

≥0.50 to 1.00, but

<1.00 to 1.00

   0.95%   1.95%   0.4875%

≥1.00 to 1.00, but

<1.50 to 1.00

   1.15%   2.15%   0.5375%

≥1.50 to 1.00, but

<2.00 to 1.00

   1.40%   2.40%   0.6000%

≥2.00 to 1.00, but

<2.50 to 1.00

   1.90%   2.90%   0.7250%

≥2.50 to 1.00, but

<2.75 to 1.00

   2.15%   3.15%   0.7875%

≥2.75 to 1.00



   2.65%   3.65%   0.9125%

 

(b)       Section 1.02 of the Credit Agreement is hereby amended to amend and
restate the final sentence in the second paragraph in the definition of
“Applicable Margin” as follows:

 

“The Applicable Margin in effect on the Eleventh Amendment Effective Date shall
be based on a Senior Secured Leverage Ratio of under 0.50 to 1.00 until the
first calculation date following the Eleventh Amendment Effective Date.”

 

(c)       Section 1.02 of the Credit Agreement is hereby amended to amend clause
(d) in the definition of “Investments” by deleting the “.” at the end thereof
and inserting the following in lieu thereof:

 

“, in each case including any of the foregoing that are effected by a Division.”

 

(d)       Section 1.02 of the Credit Agreement is hereby amended to insert the
following definitions in the appropriate alphabetical order:

 

“Division” means, with respect to any Person, a division of or by such Person
into two or more Persons pursuant to the laws of the jurisdiction of any such
Person’s organization. “Divide” shall have the correlative meaning to Division.

 

“Eleventh Amendment” means that certain Eleventh Amendment to Credit

Agreement, dated as of the Eleventh Amendment Effective Date, by and among the
Borrower, the Parent and the Lenders.

 

“Eleventh Amendment Effective Date” means December 20, 2018.

 



 

2

 

 

(e)       Section 1.02 of the Credit Agreement is hereby amended to amend and
restate the following definition as follows:

 

“Excluded Subsidiaries” means each of Gran Tierra (PUT-7) Limited, PetroLatina
Energy Limited (including PetroLatina Energy PLC Sucursal Columbia), PetroLatina
(CA) Limited, Taghmen Argentina Limited, R.L. Petroleum Corp. (including R.L.
Petroleum Corp. Sucursal Columbia S.A.), North Riding Inc. (including North
Riding Sucursal Columbia) and Petroleos Del Norte S.A.; provided that any of the
foregoing Persons shall cease to be Excluded Subsidiaries on the earlier of (a)
December 31, 2018 (or such later date as may be acceptable to the Administrative
Agent in its sole discretion) to the extent such Person (x) has not been
dissolved, (y) has not been placed into (and remains in) a legally binding
liquidation, dissolution or winding-up proceeding or action (whether voluntary
or involuntary), or (z) has not merged with and into a Credit Party by such date
and (b) the date such Excluded Subsidiary (i) acquires or owns material
Properties other than (A) Properties it owns as of the Eighth Amendment
Effective Date, (B) Properties owned by another Excluded Subsidiary as of the
Eighth Amendment Effective Date and transferred to such Excluded Subsidiary by
such other Excluded Subsidiary, (C) Equity Interests in, and Debt issued by,
other Excluded Subsidiaries and (D) repayments on intercompany debt that was
existing on the Eighth Amendment Effective Date and owing to such Excluded
Subsidiary (or to another Excluded Subsidiary to whom such debt has been
assigned by such Excluded Subsidiary) or (ii) owes Debt to a Person other than a
Subsidiary of the Borrower or to another Excluded Subsidiary.

 

(f)       Section 1.02 of the Credit Agreement is hereby amended to insert “and
including any transfer of cash, securities or other Property by Division of such
Person” immediately after each instance of “other Property” in the definition of
“Restricted Payment”.

 

(g)       Section 1.02 of the Credit Agreement is hereby amended to insert
“November 10, 2021” in place of “November 10, 2020” in the definition of
“Revolving Credit Maturity Date”.

 

(h) Section 1.02 of the Credit Agreement is hereby amended by amending the
reference to “Ninth Amendment Effective Date” in the definition of “Guarantor”
to read “Eleventh Amendment Effective Date”.

 

(i)       Schedule 1.02(d) to the Credit Agreement is hereby replaced in its
entirety with Schedule 1.02(d) attached hereto.

 

(j)       Schedule 7.13 to the Credit Agreement is hereby replaced in its
entirety with Schedule 7.13 attached hereto.

 

1.2       Amendment to Section 8.14(a). Section 8.14(a) of the Credit Agreement
is hereby amended to insert “by way of a Division or” between “including” and
“as a result of such Person becoming a Subsidiary” therein.

 

1.3       Amendment to Section 7.13. Section 7.13 of the Credit Agreement is
hereby amended by changing “Ninth Amendment Effective Date” to “Eleventh
Amendment Effective Date”.

 

1.4       Amendment to Section 9.06. Section 9.06 of the Credit Agreement is
hereby amended by changing each instance of “9.05(e)” in clauses (d) and (e) of
Section 9.06 to “9.06(e)”.

 

1.5       Amendment to Section 9.10. Section 9.10 of the Credit Agreement is
hereby amended and restated to read as follows:

 

3

 

 

“Mergers, Divisions, Etc. The Parent will not, and will not permit any other
Credit Party to, merge into or with or consolidate with any other Person (except
that any Excluded Subsidiary may merge with or into or consolidate with any
Credit Party so long as a Credit Party is the surviving Person), or permit any
other Person to merge into or consolidate with it, or Divide, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions and including by Division of such Person) all or substantially all
of its Property to any other Person (including by Division of such Person)
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Default
then exists, or would exist after giving effect thereto, and both before and
after giving effect thereto, each Credit Party is in compliance with Section
8.14 (as if such Credit Party had become a Subsidiary Guarantor as of such
date): (a) any Wholly-Owned Subsidiary of the Borrower may participate in a
consolidation with the Borrower so long as the Borrower is the surviving Person
or transferee, (b) any Subsidiary Guarantor may participate in a consolidation
with the Parent so long as the Parent is the surviving Person or transferee, and
the Parent shall be in Pro Forma Compliance and subject to the other provisions
of this Agreement, including Sections 9.02(j) and 9.03(e) , (c) any Subsidiary
Guarantor may participate in a consolidation with any Unrestricted Subsidiary so
long as the Subsidiary Guarantor is the surviving Person or transferee, (d) any
Subsidiary Guarantor may participate in a consolidation with any other
Subsidiary Guarantor; provided that, in the case of clause (d), the surviving
Subsidiary Guarantor or transferee (the “Surviving Subsidiary Guarantor”) shall
either be organized in (i) the same jurisdiction as the Subsidiary Guarantor
that is not the surviving Subsidiary Guarantor or transferee (the “Non-Surviving
Subsidiary Guarantor”), (ii) the same jurisdiction as the Surviving Subsidiary
Guarantor, (iii) any state of the United States of America or province of
Canada, or (iv) such other jurisdiction as approved by the Majority Revolving
Credit Lenders, (e) any Credit Party (other than the Borrower) may liquidate,
wind up or dissolve if the Parent determines in good faith that such liquidation
or dissolution is not materially disadvantageous to the Lenders and all of the
assets of such Credit Party are transferred to another Credit Party, and (f) any
Subsidiary may Divide if the Persons resulting from such Division comply with
Section 8.14 and, if such Subsidiary owns Mortgaged Property, the Persons
resulting from such Division shall execute and deliver to the Administrative
Agent a reaffirmation of, or amendment and restatement of, the predecessor’s
Security Instruments, in form and substance acceptable to the Administrative
Agent, to ensure that such proved Oil & Gas Properties remain Mortgaged
Property.”

 

1.6       Amendment to Section 9.11. Section 9.11 of the Credit Agreement is
hereby amended to insert the following after “Oil and Gas Properties)” therein:

 

“, including any transfer pursuant to a Division; provided that, a Division of a
Credit Party in accordance with Section 9.05 and Section 9.10, shall not be
restricted by this Section 9.11”

 

Section 2.       Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Eleventh Amendment
Effective Date”):

 

2.1       Counterparts. Administrative Agent shall have received from the
Lenders, the Parent, the Borrower and Guarantors counterparts (in such number as
may be requested by the Administrative Agent) of this Amendment signed on behalf
of such Persons.

 

4

 

 

2.2       Fees and Expenses. The Borrower shall have paid to the Administrative
Agent (a) an extension fee of $375,000 for the benefit of the Lenders based on
each Lender’s respective pro rata share of the Revolving Credit Commitments and
(b) all other fees and expenses required to be paid by the Borrower under
Section 12.03 of the Credit Agreement (other than fees of counsel to the
Administrative Agent).

 

2.3       Corporate Deliverables.

 

(a)       The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or another officer of each Credit Party (a)
setting forth (i) resolutions of its board of directors or other applicable
governing body with respect to the authorization of such Credit Party to execute
and deliver this Amendment and the other Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
directors and/or officers of such Credit Party (y) who are authorized to sign
the Loan Documents to which such Credit Party is a party and (z) who will, until
removed from the board of directors or replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized directors and/or officers, and (iv) the articles
or certificate of incorporation and bylaws or memorandum and articles of
association (or other organizational documents) of such Credit Party, certified
as being true and complete or (b) certifying that (i) there have been no changes
to any of the organizational documents of such Credit Party attached to the
prior certificate of such Secretary, Assistant Secretary or other officer of
such Credit Party and (ii) the resolutions of such Credit Party attached to such
prior certificate remain in full force and effect and authorize the execution
and delivery of this Amendment and the other Loan Documents to which such Credit
Party is a party and its entry into the transactions contemplated by such
documents.

 

(b)       The Administrative Agent shall have received certificates of the
appropriate State agencies (or equivalent authority) and/or certificates of
foreign qualification with respect to the existence, qualification and good
standing of the Credit Parties.

 

(c)       The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that, after giving effect to
the transactions contemplated hereby, (i) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Credit Parties, taken as a whole, will exceed the aggregate Debt of the Credit
Parties on a consolidated basis, as the Debt becomes absolute and matures, (ii)
each of the Credit Parties will not have incurred or intended to incur, and will
not believe that it will incur, Debt beyond its ability to pay such Debt (after
taking into account the timing and amounts of cash to be received by each of the
Credit Parties and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and (iii) each of the Credit Parties will not have
(and will have no reason to believe that it will have thereafter) unreasonably
small capital for the conduct of its business.

 

2.4       Representations and Warranties. Each representation and warranty of
the Parent and the Borrower contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent any
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) on the date
hereof after giving effect to the amendments set forth herein, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (except to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct in all respects) as of such
specified earlier date.

 

5

 

 

2.5       Legal Opinions. The Administrative Agent shall have received an
opinion of (i) Gibson, Dunn & Crutcher LLP, special New York and Delaware
counsel to the Parent and the other Credit Parties, in form and substance
satisfactory to the Administrative Agent, and (ii) Walkers, Cayman Islands legal
counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent.

 

2.6       Other Deliverables.

 

(a)       The Administrative Agent shall have received duly executed Notes
payable to each Lender requesting a Note in a principal amount equal to its Term
Loan Commitment and Maximum Credit Amount after giving effect to this Amendment.

 

(b)       The Administrative Agent shall have received duly executed Security
Instruments (including any amendments thereto but excluding amendments to the
Colombian Security Documents or new Security Instruments constituting Colombian
Security Documents) reflecting updates necessary to perfect the Liens granted in
favor of the Administrative Agent in the Collateral to reflect the transactions
contemplated by this Amendment, in form and substance acceptable to the
Administrative Agent.

 

2.7       Post-Closing Deliverables

 

Section 3.       Post-Eleventh Amendment Effective Date Conditions. Promptly,
and no later than February 12, 2019 (or such later date as the Administrative
Agent may agree in its sole discretion, provided that the Administrative Agent
shall not extend the date beyond March 12, 2019 without Majority Lender
consent):

 

(a)       The Administrative Agent shall have received duly executed Colombian
Security Documents (including any amendments thereto) reflecting updates
necessary to perfect the Liens granted in favor of the Administrative Agent in
the Collateral to reflect the transactions contemplated by this Amendment, in
form and substance acceptable to the Administrative Agent.

 

(b)       The Administrative Agent shall have received an opinion of Dentons,
special Colombian counsel to the Parent and the other Credit Parties, in form
and substance satisfactory to the Administrative Agent.

 

Notwithstanding anything in the Credit Agreement to the contrary, any breach of
this Section 3 shall be an immediate Event of Default.

 

Section 4. Representations and Warranties of Borrower. To induce the Lenders and
Administrative Agent to enter into this Amendment, each Credit Party hereby
represents and warrants to Lenders and Administrative Agent as follows:

 

6

 

 

4.1       Reaffirmation of Loan Documents; Extension of Liens. Any and all of
the terms and provisions of the Credit Agreement and the other Loan Documents
shall, except as amended hereby, remain in full force and effect. The Credit
Parties hereby extend the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agrees that the amendments and
waivers herein contained shall in no manner affect or impair the Secured
Obligations or the Liens securing payment and performance thereof, all of which
are ratified and confirmed.

 

4.2       Reaffirm Existing Representations and Warranties. Each representation
and warranty of such Credit Party contained in the Credit Agreement and the
other Loan Documents is true and correct in all material respects (except to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on the date hereof after giving effect to the amendments set forth
herein, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) as of such specified earlier date.

 

4.3       Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Amendment are within such Credit Party’s
organizational powers and have been duly authorized by all necessary corporate
and, if required, stockholder or shareholder action (including, without
limitation, any action required to be taken by any class of directors of such
Credit Party or any other Person, whether interested or disinterested, in order
to ensure the due authorization of this Amendment). The execution, delivery and
performance by such Credit Party of this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Parent, such
Credit Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon such Credit Party or its
Properties, or give rise to a right thereunder to require any payment to be made
such Credit Party, and (d) will not result in the creation or imposition of any
Lien on any Property of any Credit Party (other than the Liens created by the
Loan Documents).

 

4.4       Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4.5       Acknowledgment of No Defenses. Such Credit Party acknowledges that it
has no defense to (a) such Credit Party’s obligation to pay the Obligations when
due, or (b) the validity, enforceability or binding effect against such Credit
Party of the Credit Agreement or any of the other Loan Documents (to the extent
a party thereto) or any Liens intended to be created thereby.

 

7

 

 

Section 5.       Miscellaneous.

 

5.1       Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

5.2       Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.3       Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart; however, no party shall be bound by this Amendment
until each Credit Party, the Administrative Agent and the Lenders have executed
a counterpart. Facsimiles or other electronic transmissions (e.g. pdfs) of such
executed counterparts shall be effective as originals.

 

5.4       Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

 

5.5       Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

5.6       Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

[Signature pages to follow]

 

8

 

 

BORROWER: gran tierra energy international holdings ltd.       By: /s/ Manuel
Buitrago   Name: Manuel Buitrago   Title: President

 

PARENT: GRAN TIERRA ENERGY INC.       By: /s/ Ryan Ellson   Name: Ryan Ellson  
Title: Chief Financial Officer

 

Signature Page – Eleventh Amendment

 

 

 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,       By:  /s/ Jorden Davis  
Name: Jorden Davis   Title: Director, International Banking       By: /s/
Enrique Lopez   Name: Enrique Lopez   Title: Vice-President, International
Banking

 

Signature Page – Eleventh Amendment

 

 

 

 

LENDERS: THE BANK OF NOVA SCOTIA,   as a Lender       By: /s/ Jorden Davis  
Name: Jorden Davis   Title: Director, International Banking       By: /s/
Enrique Lopez   Name: Enrique Lopez   Title: Vice-President, International
Banking

 

Signature Page – Eleventh Amendment

 

 

 

 

  SOCIÉTÉ GÉNÉRALE,   as a Lender       By: /s/ Max Sonnonstine   Name: Max
Sonnonstine   Title: Director

 



Signature Page – Eleventh Amendment

 

 

 

 

  HSBC BANK CANADA,   as a Lender       By: /s/ Duncan Levy /s/ Jason Lang  
Name: Duncan Levy Jason Lang   Title: Director, Banking, Director, Global    
HSBC Bank Canada Banking

 



Signature Page – Eleventh Amendment

 

 

 

 

  EXPORT DEVELOPMENT CANADA,   as a Lender         By:   /s/ Trystan
Glynn-Morris   Name: Trystan Glynn-Morris   Title: Project Finance Manager    
Structured and Project Finance         By:   /s/ Ashley Glen   Name: Ashley Glen
  Title: Project Finance Manager     Structured and Project Finance

 



Signature Page – Eleventh Amendment

 

 

 

  

  NATIXIS, NEW YORK BRANCH,   as a Lender       By: /s/ Vikram Nath   Name:
Vikram Nath   Title: Director         By: /s/ Ajay Prakash   Name: Ajay Prakash
  Title: Vice President

 



Signature Page – Eleventh Amendment

  

 

 

 



  ROYAL BANK OF CANADA,   as a Lender       By: /s/ Maria E. Hushovd   Name:
Maria E. Hushovd   Title: Authorized Signatory



 

Signature Page – Eleventh Amendment

  

 

 

  

  CANADIAN IMPERIAL BANK OF COMMERCE,   as a Lender       By:  /s/ Ryan Shea  
Name: Ryan Shea   Title:  Director       By: /s/ Joelle Chatwin   Name: Joelle
Chatwin   Title: Executive Director  

 



Signature Page – Eleventh Amendment

 

 

 

 

Each of the undersigned Guarantors (i) consents and agrees to this Amendment,
and (ii) agrees that the Loan Documents and Security Instruments to which it is
a party (including, without limitation, the Guaranty Agreement, dated as of
September 18, 2015, each as amended, modified or supplemented) shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.

  

  CONSENTED, ACKNOWLEDGED AND AGREED TO BY:       GRAN TIERRA ENERGY INC.      
By:  /s/ Ryan Ellson   Name: Ryan Ellson   Title: Chief Financial Officer      
GRAN TIERRA ENERGY COLOMBIA, LLC       By: /s/ Manuel Buitrago   Name: Manuel
Buitrago   Title: President       GRAN TIERRA RESOURCES LIMITED       By: /s/
Ryan Ellson   Name: Ryan Ellson   Title: Chief Financial Officer       GRAN
TIERRA ENERGY CANADA ULC       By: /s/ Ryan Ellson   Name: Ryan Ellson   Title:
Chief Financial Officer       GRAN TIERRA ENERGY CAYMAN ISLANDS INC.       By:
 /s/ Manuel Buitrago   Name: Manuel Buitrago   Title: President

 



Signature Page to Guarantor Reaffirmation – Eleventh Amendment



 

 

 

 

  PETROLIFERA PETROLEUM (COLOMBIA) LIMITED       By: /s/ Manuel Buitrago   Name:
Manuel Buitrago   Title: President

 

  GRAN TIERRA COLOMBIA INC.       By: /s/ Manuel Buitrago   Name: Manuel
Buitrago   Title: President

 



Signature Page to Guarantor Reaffirmation – Eleventh Amendment



 



 

 

 

SCHEDULE 1.02(d)

 

Guarantors

 

Gran Tierra Energy Inc. Delaware Gran Tierra Resources Limited Canada Gran
Tierra Energy International Holdings Ltd. Cayman Islands Petrolifera Petroleum
(Colombia) Limited Cayman Islands Gran Tierra Energy Cayman Islands Inc. Cayman
Islands Gran Tierra Colombia Inc. Cayman Islands Gran Tierra Energy Colombia,
LLC. Cayman Islands Gran Tierra Energy Canada ULC Canada

 

Guarantors that are Excluded Subsidiaries

 

PetroLatina Energy Limited United Kingdom PetroLatina (CA) Limited United
Kingdom Taghmen Argentina Limited United Kingdom R.L. Petroleum Corp. Panama
North Riding Inc. Panama Petroleos Del Norte S.A Colombia Gran Tierra (PUT-7)
Limited Cayman Islands

 

Schedule 1.02(d)



 

 

 

 

SCHEDULE 7.13

 

Subsidiaries

 

 

Subsidiary

Jurisdiction of Organization Percentage of Equity Interests Owned Nature of
Ownership Owner Gran Tierra Resources Limited Alberta 100% Shares Gran Tierra
Energy Inc. Grand Tierra Energy Canada ULC Alberta 100% Shares Gran Tierra
Energy Cayman Islands Inc. Gran Tierra Energy N.V. ULC Alberta 100% Shares Gran
Tierra Resources Limited Vetra Petroamerica P&G Corp. Barbados 72.5% Shares

72.5% held by

Gran Tierra Colombia Inc.

Remainder held by:

Vetra Southeast S.L. (not part of GranTierra Group of companies))



Gran Tierra Energy Colombia, LLC Cayman Islands 100% Units Gran Tierra Energy
Cayman Islands Inc. Gran Tierra Energy Colombia Ltd. Colombia Branch 100% Branch
Gran Tierra Energy Colombia , LLC Gran Tierra Energy International Holdings Ltd.
Cayman Islands 100% Shares Gran Tierra  Resources Limited Gran Tierra Colombia
Inc. Cayman Islands 100% Shares Gran Tierra Energy Cayman Islands Inc. Gran
Tierra Colombia Inc. Sucursal Colombia Branch 100% Branch Gran Tierra Colombia
Inc. Petrolifera Petroleum (Colombia) Limited Cayman Islands 100% Shares Gran
Tierra Energy International Holdings Ltd. Petrolifera Petroleum (Colombia)
Limited Colombia Branch 100% Branch Petrolifera Petroleum (Colombia) Limited

 

Schedule 7.13

 



 

 

 

 

Subsidiary

Jurisdiction of Organization Percentage of Equity Interests Owned Nature of
Ownership Owner



Gran Tierra Energy Cayman Islands Inc. Cayman Islands 100% Shares

Gran Tierra Energy

International Holdings Ltd.

Gran Tierra Mexico Holdings 1 LLC Delaware 100% Shares Gran Tierra Energy Inc.
Gran Tierra Mexico Holdings 2 LLC Delaware 100% Shares Gran Tierra Energy Inc.
Gran Tierra Mexico Energy S.A de C.V. Mexico 100% Shares

Gran Tierra Energy Mexico Holdings 1 LLC [99.9999986%]

and:

Gran Tierra Energy Mexico Holdings 2 LLC [0.0000014%]

Southeast Investment Corporation Panama 67.67% Shares

67.67% held by

Vetra Petroamerica P&G Corp.

Remainder held by:

Vetra Southeast S.L. (not part of GranTierra Group of companies))

Southeast Investment Corporation Sucursal Colombia Colombia Branch 100% Branch
Southeast Investment Corporation Sunoco Energy Venezuela Venezuela 100% Shares
Gran Tierra Colombia Inc.

 



Schedule 7.13



 

 

 